Case 2:18-md-02836-RBS-DEM Document 374-3 Filed 07/15/19 Page 1 of 11 PageID# 6030




                        Exhibit
                          3
Case 2:18-md-02836-RBS-DEM Document 374-3 Filed 07/15/19 Page 2 of 11 PageID# 6031




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                    NORFOLK DIVISION



    IN RE: ZETIA (EZETIMIBE) ANTITRUST
    LITIGATION                                        MDL No. 2:18-md-2836



    THIS DOCUMENT RELATES TO:
    ALL DIRECT PURCHASER CLASS
    ACTIONS

         [PROPOSED] ORDER GRANTING DIRECT PURCHASER PLAINTIFFS’
     MEMORANDUM IN SUPPORT OF MOTION FOR CLASS CERTIFICATION FOR
          PURPOSES OF SETTLEMENT WITH PAR PHARMACEUTICAL, INC.,
    APPOINTMENT OF CLASS COUNSEL, PRELIMINARY APPROVAL OF PROPOSED
     SETTLEMENT, APPROVAL OF THE FORM AND MANNER OF NOTICE TO THE
       CLASS, APPOINTMENT OF A NOTICE ADMINISTRATOR, A STAY OF ALL
       PROCEEDINGS IN THE MDL AS AGAINST PAR, AND SETTING THE FINAL
           SETTLEMENT SCHEDULE AND DATE FOR A FAIRNESS HEARING

         Upon review and consideration of the Settlement Agreement entered into by Direct

   Purchaser Class Plaintiffs FWK Holdings, LLC, Rochester Drug Co-Operative, Inc., and Cesar

   Castillo, Inc., on behalf of the proposed class of direct purchasers (“Direct Purchaser Class

   Plaintiffs”) and Par Pharmaceutical, Inc. (“Par”) dated June 21, 2019 (the “Direct Purchaser/Par

   Settlement”), and the Direct Purchaser Class Plaintiffs’ Motion for Class Certification for

   Purposes of Settlement With Par Pharmaceutical, Inc., Appointment of Class Counsel,

   Preliminary Approval of Proposed Settlement, Approval of the Form and Manner of Notice to

   the Class, Appointment of a Notice Administrator, A Stay of all Proceedings in the MDL as

   against Par, and Setting the Final Settlement Schedule and Date for a Fairness Hearing, and their

   Memorandum of Law in Support thereof and Declaration of Thomas M. Sobol in Support thereof
Case 2:18-md-02836-RBS-DEM Document 374-3 Filed 07/15/19 Page 3 of 11 PageID# 6032




   and attached Exhibits 1-7, and any other materials filed in connection with Direct Purchaser

   Class Plaintiffs’ Motion, IT IS HEREBY ORDERED AND ADJUDGED as follows:

                                              Jurisdiction

          1.      This Court has subject matter jurisdiction over this case and has jurisdiction over

  this action and each of the representative class plaintiffs FWK Holdings, LLC (“FWK”),

  Rochester Drug Co-Operative, Inc. (“RDC”), and Cesar Castillo, Inc. (“CCI”), and defendant Par.

                  Certification of the Proposed Direct Purchaser Settlement Class

          2.      The Court makes the following determinations as required by Rule 23 solely in

  connection with the proposed settlement:

               a. Pursuant to Fed. R. Civ. P. 23(c)(l)(B), the Court certifies the “Direct Purchaser

                  Class for the Par Settlement,” membership of which is defined as follows:

                  All persons or entities in the United States and its territories that
                  purchased Zetia or generic Zetia in any form directly from Merck,
                  Glenmark/Par, or any agents, predecessors, or successors thereof
                  from December 6, 2011 to June 11, 2017 (the “Direct Purchaser
                  Settlement Class”).

                  Excluded from the class are Merck, Glenmark, Par, and any of
                  their officers, directors, management, employees, parents,
                  subsidiaries and affiliates.

                  Also excluded from the class are the government of the United
                  States and all agencies thereof, and all state or local governments.

               b. The Direct Purchaser Settlement Class has at least seventy-one (71) members

                  geographically dispersed throughout the United States and Puerto Rico. Pursuant

                  to Rule 23(a)(1), the Court determines that the Direct Purchaser Settlement Class

                  is so numerous that joinder of all members is impracticable.




                                                    2
Case 2:18-md-02836-RBS-DEM Document 374-3 Filed 07/15/19 Page 4 of 11 PageID# 6033




            c. Pursuant to Fed. R. Civ. P. 23(c)(l)(B), the Court determines that the following

               issues relating to claims and/or defenses (expressed in summary fashion) present

               common, class-wide questions:

                  i. Whether the conduct challenged by the Direct Purchaser Class Plaintiffs as

                     anticompetitive in the First Amended Consolidated Class Action Complaint

                     and Jury Demand, filed June 27, 2019 (ECF No. 315) (the “Direct Purchaser

                     Class Complaint”) constitutes a violation of Section 1 of the Sherman Act

                     15 U.S.C. § 1; and

                ii. Whether the challenged conduct substantially affected interstate commerce

                    and caused antitrust injury-in-fact to the Direct Purchaser Settlement Class,

                    in the nature of overcharges paid as a result of the higher prices paid directly

                    by Direct Purchaser Settlement Class members for brand or generic Zetia;

                    and

            d. The Court determines that the foregoing class-wide issues relating to claims

               and/or defenses are questions of law or fact common to the Direct Purchaser

               Settlement Class that satisfy Rule 23(a)(2).

            e. The Direct Purchaser Class Plaintiffs – FWK, RDC, and CCI – are hereby

               appointed as representatives of the Direct Purchaser Settlement Class for the

               following reasons:

                 i. The Direct Purchaser Class Plaintiffs allege on behalf of the Direct Purchaser

                    Settlement Class the same manner of injury from the same course of conduct

                    that they complain of themselves, and the Direct Purchaser Class Plaintiffs

                    assert on their own behalf the same legal theory that they assert for the Direct




                                                 3
Case 2:18-md-02836-RBS-DEM Document 374-3 Filed 07/15/19 Page 5 of 11 PageID# 6034




                   Purchaser Settlement Class. The Court therefore determines that the Direct

                   Purchaser Class Plaintiffs’ claims are typical of the claims of the proposed

                   Direct Purchaser Settlement Class within the meaning of Rule 23(a)(3); and

               ii. Pursuant to Rule 23(a)(4), the Court determines, in connection with and

                   solely for purposes of settlement, that the Direct Purchaser Class Plaintiffs

                   will fairly and adequately protect the interests of the Direct Purchaser

                   Settlement Class. The Direct Purchaser Class Plaintiffs’ interests in

                   connection with settlement do not conflict with the interests of absent

                   members of the Direct Purchaser Settlement Class. All of the Direct

                   Purchaser Settlement Class members share a common interest in proving the

                   defendants’ alleged anti-competitive conduct, and all the Direct Purchaser

                   Settlement Class members share a common interest in recovering the

                   overcharge damages sought in the Direct Purchaser Class Complaint. The

                   Court further determines that Counsel for the Direct Purchaser Class

                   Plaintiffs are well-qualified to represent the Direct Purchaser Settlement

                   Class in this case, given their experience in prior cases and the vigor with

                   which they have prosecuted this action thus far.

               Pursuant to Rule 23(b)(3), the Court determines that, in connection with and

               solely for purposes of settlement, common questions of law and fact predominate

               over questions affecting only individual members. In light of the class-wide

               claims, issues, and defenses set forth above, the issues in this action that are

               subject to generalized proof, and thus applicable to the Direct Purchaser

               Settlement Class as a whole, predominate over those issues that are subject only




                                                 4
Case 2:18-md-02836-RBS-DEM Document 374-3 Filed 07/15/19 Page 6 of 11 PageID# 6035




               to individualized proof. See Amgen, Inc. v. Conn. Retirement Plans and Trust

               Funds, 133 S. Ct. 1184, 1196 (2013); see also Am. Sales Co., LLC v. Pfizer, Inc.,

               No. 2:14-cv-361, 2017 WL 3669604, at *13 (E.D. Va. July 28, 2017), report and

               recommendation adopted, No. 2:14-cv-361, 2017 WL 3669097 (E.D. Va. Aug.

               24, 2017) (“Courts deciding whether to certify a class in delayed-entry cases like

               this one frequently find that common questions of fact and law will predominate

               when there has been an alleged violation of antitrust law.”).

            f. Also pursuant to Rule 23(b)(3), the Court determines that, in connection with and

               solely for purposes of settlement, a class action is superior to other available

               methods for the fair and efficient adjudication of this action. The Court believes

               it is desirable, for purposes of judicial and litigation efficiency, to concentrate the

               claims of the Direct Purchaser Settlement Class in a single action. The Court also

               believes that there are few manageability problems presented by a case such as

               this, particularly in light of the settlement approved in this Order.

            g. Pursuant to Fed. R. Civ. P. 23(c)(l)(B) and 23(g), the Court, having considered the

               factors provided in Rule 23(g)(1)(A), hereby appoints the following counsel as

               Lead Counsel for the Direct Purchaser Settlement Class consistent with the

               Court’s Order dated August 15, 2018 (ECF No. 105), and the duties and

               responsibilities described in that Order:

                       Thomas M. Sobol
                       Kristen A. Johnson
                       Hagens Berman Sobol Shapiro LLP
                       55 Cambridge Parkway, Suite 301
                       Cambridge MA 02142
                       Tel: 617-482-3700
                       Fax: 617-482-3003
                       Email: tom@hbsslaw.com



                                                  5
Case 2:18-md-02836-RBS-DEM Document 374-3 Filed 07/15/19 Page 7 of 11 PageID# 6036




                                  kristenj@hbsslaw.com

                                Approval of the Proposed Settlement

          3.       Upon review of the record, the Court preliminarily finds that the proposed

  Settlement, which includes expedited discovery and a covenant not to sue by Par in exchange for,

  inter alia, dismissal of the litigation against Par with prejudice and defined releases of claims by

  Direct Purchaser Class Plaintiffs and the Direct Purchaser Settlement Class as set forth in the

  Direct Purchaser/Par Settlement, is sufficiently fair, reasonable, and adequate, in the best interests

  of the members of the Direct Purchaser Settlement Class and one that responsible and highly

  experienced counsel could accept considering all relevant risks and factors of litigation, and

  arrived at by arm’s-length negotiations.

               Approval of the Plan of Notice to the Direct Purchaser Settlement Class

          4.       The proposed form of Notice to the Direct Purchaser Settlement Class members

  of the pendency and proposed settlement of this action as against Par only (“Settlement Notice”)

  and the proposed method of dissemination of the Settlement Notice by first class mail satisfy the

  requirements of Rule 23(e) of the Federal Rules of Civil Procedure and due process, are otherwise

  fair and reasonable, and therefore are approved. No later than 15 days following the entry of this

  Order, Plaintiffs’ Lead Class Counsel shall cause the Settlement Notice substantially in the form

  attached as Exhibit 4 to the Declaration of Thomas M. Sobol to be disseminated via first class

  mail to the last known address of each entity that purchased brand or generic Zetia directly from a

  named defendant during the Class Period. Plaintiffs’ Lead Class Counsel shall also cause the

  Settlement Notice to be posted on the internet at www.ZetiaAntitrustLitigation.com.

          5.       The Direct Purchaser Settlement Class members may request exclusion from the

  Direct Purchaser Settlement Class in accordance with the Settlement Notice substantially in the




                                                     6
Case 2:18-md-02836-RBS-DEM Document 374-3 Filed 07/15/19 Page 8 of 11 PageID# 6037




  form attached as Exhibit 4 to the Declaration of Thomas M. Sobol, or object, no later than 45 days

  from the date on the Settlement Notice. Plaintiffs’ Lead Class Counsel or their designee shall

  monitor and record any and all opt out requests that are received.

          6.      Pursuant to the Class Action Fairness Act of 2005 (“CAFA”), Par shall serve

  notices as required under CAFA within ten (10) business days from the date Direct Purchaser

  Class Plaintiffs file for preliminary approval of the settlement.

          7.      The Court appoints RG/2 Claims Administration as Settlement Administrator to

  assist in disseminating the Settlement Notice to the Direct Purchaser Settlement Class.

                                        Final Fairness Hearing

          8.      A hearing on final approval of the settlement (the “Fairness Hearing”) shall be held

  before this Court on _______________________, (a date no earlier than 100 days after this Order),

  at _______ Eastern Time, at the Walter E. Hoffman United States Courthouse, 600 Granby Street,

  Norfolk, VA 23510. At the Fairness Hearing, the Court will consider, inter alia, (a) the fairness,

  reasonableness and adequacy of the settlement and whether the settlement should be finally

  approved; and (b) whether entry of a final judgment terminating the litigation against Par should be

  entered. The Fairness Hearing may be rescheduled or continued; in this event, the Court will

  furnish all counsel with appropriate notice. Plaintiffs’ counsel shall be responsible for

  communicating any such notice promptly to the Direct Purchaser Settlement Class for the Par

  Settlement by posting conspicuous notice on their websites and at

  www.ZetiaAntitrustLitigation.com.

          9.      Direct Purchaser Settlement Class members who wish to object with respect to the

  proposed settlement and/or appear in person at the Fairness Hearing must first send an objection

  and, if intending to appear, a notice of intention to appear, along with a summary statement




                                                     7
Case 2:18-md-02836-RBS-DEM Document 374-3 Filed 07/15/19 Page 9 of 11 PageID# 6038




  outlining the position(s) to be asserted and the grounds therefore, together with copies of any

  supporting papers or briefs, via first class mail, postage prepaid, to the Clerk of the U.S. District

  Court for the Eastern District of Virginia, Walter E. Hoffman United States Courthouse, 600

  Granby Street, Norfolk, VA 23510, with copies to the following counsel:

          On behalf of the Direct Purchaser Class Counsel, Direct Purchaser Plaintiffs, and the Direct
          Purchaser Settlement Class:

                  Thomas M. Sobol
                  Kristen A. Johnson
                  Hagens Berman Sobol Shapiro LLP
                  55 Cambridge Parkway, Suite 301
                  Cambridge MA 02142
                  Tel: 617-482-3700
                  Fax: 617-482-3003
                  Email: tom@hbsslaw.com
                         kristenj@hbsslaw.com

          On behalf of Par:

                  Benjamin Greenblum
                  Williams & Connolly LLP
                  725 Twelfth Street, N.W.
                  Washington, D.C. 20005
                  Tel: 202-434-5000
                  Email: bgreenblum@wc.com

   The objection and/or notice of intention to appear shall state that they relate to In Re: Zetia

   (Ezetimibe) Antitrust Litigation, MDL No. 2836 (E.D. Va.). To be valid, any such objection to

   the settlement and/or notice of intention to appear must be postmarked no later than the later of

   _______________ (i.e. within 45 days of the date of the Settlement Notice to the Direct

   Purchaser Settlement Class) and it must include the Direct Purchaser Settlement Class member’s

   name, address, telephone number, and signature. Except as herein provided, no person or entity

   shall be entitled to contest the terms of the proposed settlement. All persons and entities who fail

   to file a notice of intention to appear or a letter stating reasons for objecting as provided above




                                                     8
Case 2:18-md-02836-RBS-DEM Document 374-3 Filed 07/15/19 Page 10 of 11 PageID# 6039




    shall be deemed to have waived any objections by appeal, collateral attack, or otherwise and will

    not be heard at the Fairness Hearing.

            10.     All briefs and materials in support of final approval of the settlement and entry of

   the final judgment proposed by the parties to the settlement shall be filed with the Court no later

   than 30 days before the final Fairness Hearing set in this Order.

            11.     All proceedings in this multi-district litigation against Par are hereby stayed until

   such time as the Court renders a final decision regarding the approval of the Direct Purchaser/Par

   Settlement and, if it approves the settlement, enters final judgment and dismisses the Direct

   Purchaser Class Plaintiffs’ action against Par with prejudice.

            12.     In the event the Direct Purchaser/Par Settlement is terminated in accordance with

   its provisions, (a) the settlement and all related proceedings shall become null and void and have

   no further force and effect; (b) Direct Purchaser Class Plaintiffs shall retain full rights to assert

   any and all causes of action against Par and any other party that would have been a released party

   had the settlement not been terminated; and (c) Par and any other parties that would have been

   released parties had the settlement not been terminated shall retain any and all defenses and

   counterclaims. In the event of termination, these actions, as well as any other actions against Par

   in this MDL stayed pursuant to the preceding paragraph, shall revert forthwith to their respective

   procedural and substantive status prior to the date of execution of the Direct Purchaser/Par

   Settlement and shall proceed as if the settlement and all other related orders and papers had not

   been executed by Direct Purchaser Class Plaintiffs and Par.

            13.     Neither this order nor the Direct Purchaser/Par Settlement nor any other

   settlement-related document or anything contained herein or therein or contemplated hereby or

   thereby nor any proceedings undertaken in accordance with the terms set forth in the Direct




                                                       9
Case 2:18-md-02836-RBS-DEM Document 374-3 Filed 07/15/19 Page 11 of 11 PageID# 6040




   Purchaser/Par Settlement or herein or in any other settlement-related document shall constitute, be

   construed as or be deemed to be evidence of or an admission or concession by Par as to the validity

   of any claim that has been or could have been asserted against Par or as to any liability of Par or as

   to any matter set forth in this Order.


                   SO ORDERED this day _______ day of _____________________, 2019.


                                                   _______________________________
                                                   Hon. Rebecca Beach Smith
                                                   United States District Judge




                                                     10
